Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 6, 2017

                                     No. 04-16-00209-CV

                                     Candelaria GARCIA,
                                          Appellant

                                               v.

                         STATE FARM LLOYDS and Sylvia Garza,
                                     Appellees

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CC-15-106
                         Honorable Romero Molina, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice


       The court has considered the appellant’s motion for en banc reconsideration, and the
motion is DENIED.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2017.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court